UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-7650


JASON RICHARD-CHARLES CLEM,

                Petitioner - Appellant,

          v.

GENE JOHNSON,

                Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.  Samuel G. Wilson, District
Judge. (7:09-cv-00015-sgw-mfu)


Submitted:   February 25, 2010              Decided:   April 7, 2010


Before MICHAEL and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Jason Richard-Charles Clem, Appellant Pro Se.   Robert H.
Anderson, III, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA,
Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Jason     Richard-Charles          Clem     seeks        to     appeal    the

district court’s order denying relief on his 28 U.S.C. § 2254

(2006) petition.         The order is not appealable unless a circuit

justice or judge issues a certificate of appealability.                              See 28

U.S.C. § 2253(c)(1) (2006).                A certificate of appealability will

not   issue    absent    “a    substantial        showing      of   the     denial     of    a

constitutional        right.”         28    U.S.C.      § 2253(c)(2)        (2006).         A

prisoner      satisfies        this        standard      by     demonstrating          that

reasonable      jurists       would    find      that    any     assessment       of    the

constitutional        claims    by    the    district     court        is   debatable       or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                  See Miller-El v. Cockrell, 537

U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                  We

have independently reviewed the record and conclude that Clem

has not made the requisite showing.                       Accordingly, we deny a

certificate of appealability and dismiss the appeal.                           We further

deny Clem’s motion for the appointment of counsel.                            We dispense

with oral argument because the facts and legal contentions are

adequately     presented       in     the    materials        before    the    court    and

argument would not aid the decisional process.

                                                                                DISMISSED

                                             2